Citation Nr: 0331918	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  00-07 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether a February 1984 rating decision, whereby the 
rating assigned for service-connected right knee injury 
residuals was reduced from 30 percent to 20 percent, was 
clearly and unmistakably erroneous.

2.  Whether a June 1986 rating decision, whereby the rating 
assigned for service-connected right knee injury residuals 
was reduced from 20 percent to 10 percent, was clearly and 
unmistakably erroneous.

3.  Entitlement to service connection for a cervical spine 
disability, to include cervical spine degenerative joint 
disease and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
February 1977.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision wherein the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA) determined that rating decisions of February 
1984 and June 1986, whereby the ratings assigned for service-
connected right knee injury residuals were reduced from 30 
percent to 20 percent, and from 20 percent to 10 percent, 
respectively, were not clearly and unmistakably erroneous.

The issue of entitlement to service connection for a cervical 
spine disability, to include cervical spine degenerative 
joint disease and degenerative disc disease, is the subject 
of the REMAND section of this decision, set forth below.

A personal hearing was held before the undersigned Veterans 
Law Judge, sitting at the Denver RO, in May 2003.




FINDINGS OF FACT

1.  The RO's February 1984 determination that the veteran's 
service-connected right knee injury residuals were no more 
than 20 percent disabling was supported by evidence that 
could be deemed to demonstrate sustained improvement.

2.  The February 1984 rating decision was consistent with, 
and supported by, the evidence of record.

3.  A December 1983 VA examination for compensation and 
pension purposes was as full and complete as previous 
examinations on which payments were authorized or continued.

4.  The RO's June 1986 rating determination that the 
veteran's service-connected right knee injury residuals were 
no more than 10 percent disabling was consistent with, and 
supported by, the evidence of record.


CONCLUSIONS OF LAW

1.  The February 1984 rating decision, wherein the disability 
rating assigned for service-connected right knee injury 
residuals was reduced from 30 percent to 20 percent, was not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a); 
38 C.F.R. § 3.344.

2.  The June 1986 rating decision, wherein the disability 
rating assigned for service-connected right knee injury 
residuals was reduced from 20 percent to 10 percent, was not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) are not 
applicable with regard to claims that prior decisions are 
clearly and unmistakably erroneous; likewise, any failure by 
VA to assist a claimant in the development of his or her 
claim does not constitute clear and unmistakable error.

The basic facts are as follows.  Service connection for a 
right knee disorder, characterized as residuals of a right 
knee injury with marked instability and degenerative 
arthritis, was granted by the New York, New York, RO in 
September 1977, with a 30 percent rating assigned for this 
disability as of February 15, 1977.  In June 1980, the 
veteran was accorded a VA examination of his right knee, the 
report of which shows that he complained of right knee 
swelling and "giving out."  It was noted on examination 
that he walked with a slight limp, but that there was no 
imbalance; right knee range of motion was shown from 0 (zero) 
degrees to 140 degrees without pain, with no crepitus or 
tenderness.  In August 1980, the New York RO confirmed and 
continued the 30 percent rating that was in effect therefor.  

The veteran was again accorded a VA examination for 
compensation and pension purposes in June 1982.  The report 
of this examination notes that he exhibited diffuse and 
nontender swelling around the right knee; while there was 
tenderness around the anterior portion and along the medial 
aspect, there was no evidence of relaxation of the medial, 
lateral, or cruciate ligaments.  Right knee flexion was noted 
as 110 degrees (lacking 30 degrees), with right knee 
extension to 0 (zero) degrees, which was identified as 
normal.  The Denver RO, in a rating action of September 1982, 
confirmed and continued the 30 percent rating for the right 
knee disability.

The veteran's right knee disability was again examined by VA 
in December 1983.  The report of this examination shows 
complaints of occasional buckling and mild swelling, 
occurring approximately weekly, along with constant dull pain 
throughout the knee joint.  On examination, it was noted that 
medial, lateral, and cruciate ligaments were within normal 
limits and stable, with range of motion also within normal 
limits (identified as between 0 (zero) degrees and 140 
degrees).  There was no crepitation, nor was there any 
snapping of the patella throughout the range of motion.  It 
was also noted that the veteran walked with an external limb 
rotation and decreased knee flexion, with use of a cane on 
the left.  In February 1984, the Denver RO reduced, from 30 
percent to 20 percent, the rating assigned for the veteran's 
right knee injury residuals, effective as of May 1, 1984.  

A report of VA outpatient treatment, dated in September 1985, 
indicates complaints of right knee buckling and pain, and a 
description by the veteran that his right knee problem was 
chronic and "getting worse."  He indicated that he treated 
the pain with aspirin or Tylenol.  The Denver RO, in November 
1985, confirmed and continued the 20 percent rating in effect 
at that time for right knee injury residuals.

Another VA outpatient record, dated in January 1986, shows 
complaints by the veteran of twice-weekly knee buckling, 
along with pain and swelling.  In April 1986, he was accorded 
a VA examination for compensation and pension purposes, the 
report of which indicates complaints by him of right knee 
pain and buckling; on examination, he exhibited right knee 
range of motion from 0 (zero) degrees to 140 degrees, with no 
ligament instability or diminution of strength.  There was 
crepitation on active and passive motion.  By means of a June 
1986 rating action, the RO reduced, from 20 percent to 10 
percent, the rating for his right knee disability, effective 
as of March 28, 1986.

Governing VA regulations stipulate that previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior determination will 
be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicatory decision that 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. 
§ 3.105(a) (2003).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that an adjudication had improperly weighed 
and evaluated the evidence can never rise to the stringent 
requirements that constitute CUE.  Similarly, neither can 
broad or vague allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of "error," give rise to CUE.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Failure to 
address a specific regulatory provision constitutes harmless 
error unless the outcome of the decision would have been 
manifestly different.  Id., at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination:  
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied"; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made"; and (3) a determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

As indicated above, the veteran has alleged that the rating 
actions of February 1984 and June 1986, whereby the 
disability ratings assigned for his service-connected right 
knee injury residuals were reduced from 30 percent to 20 
percent, and from 20 percent to 10 percent, respectively, 
were clearly and unmistakably erroneous.  In particular, he 
has alleged, through his representative, that the Denver RO 
in February 1984 failed to apply the provisions of 38 C.F.R. 
§ 3.344(a) with regard to the reduction of a rating that was 
in effect for at least five years (see 38 C.F.R. § 3.344(c)), 
as was the case with the 30 percent rating that had been in 
effect since 


February 1977.  The provisions of 38 C.F.R. § 3.344(a) at 
that time stated, in pertinent part, as follows:  

Rating agencies will handle cases 
affected by change of medical findings or 
diagnosis so as to produce the greatest 
degree of stability of disability 
evaluations....It is essential that the 
entire record of examinations and the 
medical-industrial history be reviewed to 
ascertain whether the recent examination 
is full and complete....Examinations less 
full and complete than those on which 
payments were authorized or continued 
will not be used as a basis of reduction.  
Ratings on account of diseases subject to 
temporary or episodic improvement...will 
not be reduced on any one examination, 
except in those instances where all the 
evidence of record clearly warrants the 
conclusion that sustained improvement has 
been demonstrated....

While the RO's February 1984 rating decision does not make 
specific reference to the provisions of 38 C.F.R. § 3.344, 
such failure does not, in and of itself, render that decision 
clearly and unmistakably erroneous.  As noted above, the 
Court has held that failure to address a specific regulatory 
provision constitutes harmless error unless the outcome of 
the decision would have been manifestly different.  In this 
instance, the medical record as of February 1984 included the 
reports of VA examinations conducted in June 1980, June 1982, 
and December 1983; as is evident from the discussion above, 
each of these reports sets forth a detailed analysis of the 
veteran's right knee impairment, and together provide a basis 
for a determination by the RO in February 1984 that all the 
evidence of record clearly warranted the conclusion that 
sustained improvement had been demonstrated.  Concomitantly, 
it is noted that the report of the December 1983 examination, 
which references both the veteran's complaints and the 
findings on examination, to include right knee range of 
motion and structural stability, was at least "as full and 
complete" as those examination reports upon which the 30 
percent rating was authorized and continued.  It must also be 
noted that this regulation does not specifically require that 
sustained improvement be demonstrated during the adjudication 
period within which the reduction in rating is implemented; 
that is, it does not preclude review of examination reports 
or other medical records that may have provided the basis for 
a prior confirmed and continued rating action.  To the 
contrary, the fact that the regulation cites examination 
reports that were the basis of prior ratings in which a 
disability evaluation was continued prompts the conclusion 
that such records can be considered in determining whether 
sustained improvement has been shown.

With specific regard to the February 1984 rating decision, 
the reports of the examinations conducted in 1980, 1982, and 
1983 were of record.  The rating decision shows that the 
applicable diagnostic criteria (38 C.F.R. § 4.71a, Diagnostic 
Codes 5257 and 5010, and by implication Diagnostic Codes 5260 
and 5261) were considered; there is nothing in either this 
rating action or the Statement of the Case issued thereafter 
that leads the Board to find that other applicable statutory 
and regulatory provisions were not properly considered or 
that, even if not considered, the failure to do so was error 
that would have manifestly changed the outcome of that 
decision.  

A similar analysis is appropriate with regard to the RO's 
June 1986 rating decision, whereby the evaluation assigned 
for the veteran's right knee injury residuals was reduced 
from 20 percent to 10 percent.  The 20 percent rating had not 
been in effect for at least five years (to the contrary, it 
was in effect for less than two years), and the provisions of 
38 C.F.R. § 3.344 were therefore not for application.  The 
reports of the 1980, 1982, and 1983 VA examinations were of 
record, as were VA outpatient records dated in September 1985 
and January 1986 and the report of an April 1986 VA 
examination that set forth both the veteran's complaints and 
the clinical findings regarding right knee range of motion 
and structural impairment.  The rating decision shows that 
the appropriate rating criteria (38 C.F.R. § 4.71a, 
Diagnostic Codes 5257 and 5010, and by implication Diagnostic 
Codes 5260 and 5261) were considered, and does not indicate 
that any other appropriate statutory or regulatory provisions 
were not applied, or that the failure to do so would have 
resulted in an outcome different from that rendered.

With rejection of the veteran's contention that the RO failed 
to apply pertinent regulations (specifically those set forth 
at 38 C.F.R. § 3.344), his remaining argument that the Denver 
RO's February 1984 and June 1986 rating decisions were 
clearly and unmistakably erroneous amounts to no more than a 
claim that the evidence was improperly weighed and evaluated.  
As noted above, any such difference of opinion fails to rise 
to the level of CUE, and cannot provide a basis for finding 
that a decision was, in fact, clearly and unmistakably 
erroneous.

In brief, review of the pertinent records does not show that 
VA failed to apply all relevant laws and regulations, or that 
any failure on its part to do so would have changed the 
outcome of the decisions challenged, or that all relevant 
evidence was not considered.  The Board must therefore 
conclude that the preponderance of the evidence is against 
the veteran's claims, and that neither the February 1984 
rating decision nor the June 1986 rating decision was clearly 
and unmistakably erroneous.


ORDER

A February 1984 rating decision, whereby the rating assigned 
for service-connected right knee injury residuals was reduced 
from 30 percent to 20 percent, was not clearly and 
unmistakably erroneous.  A June 1986 rating decision, whereby 
the rating assigned for service-connected right knee injury 
residuals was reduced from 20 percent to 10 percent, was not 
clearly and unmistakably erroneous


REMAND

The veteran is also seeking service connection for a cervical 
spine disability, to include cervical spine degenerative 
joint disease and degenerative disc disease.  In the course 
of his appeal, he has indicated that he had been accorded 
treatment for neck problems soon after his separation from 
service.  In light of his statements to that effect, it is 
unclear as to whether all medical records that may be 
pertinent have in fact been sought by VA.  The Board is of 
the opinion that the RO should ensure that all post-service 
clinical records that pertain to treatment accorded him for 
neck and cervical spine problems are identified, and that 
copies thereof are sought.

The Board also believes that the report of another VA medical 
opinion, as to whether the veteran's cervical spine disorder 
was caused by an inservice incident or event, would be 
helpful.  While the veteran was accorded a VA examination in 
February 2000 that was intended to address this question, the 
report thereof does not include an opinion of sufficient 
clarity that would allow VA either to find that a cervical 
spine disorder was related to service, or that the evidence 
precluded such a finding.  

It must also be noted that the United States Court of Appeals 
for the Federal Circuit, in a decision promulgated on 
September 22, 2003, invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The Federal Court made a 
conclusion similar to the one reached in DAV v. Principi, 327 
F.3d 1339 (Fed Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  In the more recent decision, 
the Federal Court found that the 30-day period provided in 
§ 3.159(b)(1) for response to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that, notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

This claim is accordingly REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for neck and 
cervical spine problems since his 
separation from service in February 1977.  
Following receipt of duly executed 
authorization for the release of private 
medical records, if necessary, the RO 
should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 
records compiled pursuant to treatment 
accorded him for neck and cervical spine 
problems.

2.  Upon receipt of any and all such 
records, the RO should forward the 
veteran's claims folder to a VA 
orthopedist, who should be asked to 
review all medical records contained 
therein and render an opinion, expressed 
in terms of probability, as to whether it 
is as least as likely as not that the 
veteran's current cervical spine 
disability either began during his period 
of active service, or is etiologically or 
causally related to an inservice injury 
or event.  All findings, and the reasons 
therefor, should be set forth in a clear, 
logical, and legible manner on the 
orthopedist's report.

3.  The RO is to review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and with any other 
applicable legal precedent.

4  Thereafter, the RO should review the 
claim and determine whether service 
connection for a cervical spine 
disability, to include cervical spine 
degenerative joint disease and 
degenerative disc disease, can now be 
granted.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inference as to the 
ultimate disposition of this claim should be made.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



